Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Preliminary Amendment
Examiner acknowledges receipt of two preliminary amendments to application 16/934,839 received November 24, 2021 and February 14, 2022 respectively. Claims 1-19 are canceled, and claims 20-44 are newly added.
Claim Objections
Claims 21 and 31-33 are objected to because of the following informalities:
Regarding claim 21, Should “the third half-bridge” in line 2 of the claim should be “the second half-bridge”?  It appears to be a typographical error.
Regarding claim 31, Should “the third half-bridge” in line 4 of the claim should be “the second half-bridge”?  It appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining “wherein the third port of one of the half-bridges in the first pair of half-bridges is connected to the third port of one of the half-bridges in the second pair of half-bridges” by referring to figure 1 of the drawings and referring to the explained difference in the specification for each half-bridge of each pair of half-bridges, i.e. upper and lower or first and second, does not reasonably provide enablement for understanding which of the half-bridges of the first pair of half-bridges is connected to which of the half-bridges of the second pair of half-bridges as claimed in lines 14-15 of claim 34 (Note: Same issue in dependent claims 41, 42 and 44).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
That is, it is unclear whether the upper half-bridge or the lower half-bridge of the first pair of half-bridges is connected to the upper half-bridge or the lower half-bridge of the second pair of half-bridges.  In other words, are they connected straight across, i.e. first to third, or are they crossed, i.e. first to fourth?  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the first switch" and “the second switch” in multiple lines within the claim.  It is difficult to determine which “first switch” and which “second switch” is being referred to throughout the claim since the same terms appear to be used for multiple elements of the claimed invention. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the a third port" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,749,435. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.
[AltContent: textbox (Claim 20: A DC/DC converter, comprising:
a first port defining a first terminal and a second terminal;)][AltContent: textbox (Claim 1: A DC/DC converter system comprising: … first and second ports … a first conversion stage connected to the first port and comprising a plurality of switches; and a second conversion stage interfaced with the first conversion stage, the second conversion stage being connected to the second port and comprising a plurality of switches;)]Claim 20 of 16/934,839	Claim 1 of 10,749,435



[AltContent: textbox (Claim 20 (cont.):
a first half-bridge and a second half-bridge connected together at a node,
the first half-bridge including two switches connected together at a junction,
the first switch connected to the first terminal of the first port, and the second switch connected to the node of the first half-bridge and the second half-bridge,
the second half-bridge including two switches connected together at a junction,
the first switch connected to the node of the first half-bridge and the second half-bridge, and the second switch connected to the second terminal of the first port;
a second port defining a first terminal and a second terminal;
 )][AltContent: textbox (Claim 1 (cont.): 
a control system for controlling the DC/DC converter, …
wherein; the first conversion stage comprises a first half bridge and a second half bridge connected in series between a first terminal and a second terminal of a first port; 
the second conversion stage comprises a third half bridge and a fourth half bridge connected in series between a third terminal and a fourth terminal of a second port; 
the first half bridge comprises a pair of first switches connected in series between a first terminal of the input port and a junction of the first half bridge,
and the second half bridge comprises a pair of second switches connected in series between a junction of the first half bridge and a second half bridge; )]Claim 20 of 16/934,839	Claim 1 of 10,749,435

[AltContent: textbox (Claim 1 (cont.): 
the third half bridge comprises a pair of switches connected in series between a junction of the third half bridge and the fourth half bridge, and 
the fourth half bridge comprises a pair of switches connected in series between a junction of the third half bridge and the fourth half bridge; and
wherein the interface coupling the second conversion stage with the first conversion state comprises: a first inductor having a first terminal connected to a junction of the pair of first switches and a second terminal connected to the junction of the pair of third switches …)][AltContent: textbox (Claim 20 (cont.): 
a third half-bridge and a fourth half-bridge connected together at a node,
the third half-bridge including two switches connected together at a junction, the first switch connected to the first terminal of the second port, and the second switch connected to the node of the third half-bridge and the fourth half-bridge,
the fourth half-bridge including two switches connected together at a junction, the first switch connected to the node of the third half-bridge and the fourth half-bridge, and the second switch connected to the second terminal of the second port;
the junction of the two switches of the first half-bridge being connected to the junction of the two switches of the third half-bridge.)]Claim 20 of 16/934,839	Claim 1 of 10,749,435

It is the examiner’s opinion the wording “a first half-bridge and a second half-bridge connected together at a node” from application 16/934,839 is not patentably distinct from the wording “a first half bridge and a second half bridge connected in series” from U.S. Patent 10,749,435. 
It is the examiner’s opinion the wording “the first half-bridge including two switches connected together at a junction, the first switch connected to the first terminal of the first port, and the second switch connected to the node of the first half-bridge and the second half-bridge” from application 16/934,839 is not patentably distinct from the wording “the first half bridge comprises a pair of first switches connected in series between a first terminal of the input port and a junction of the first half bridge” from U.S. Patent 10,749,435.
It is the examiner’s opinion the wording “the second half-bridge including two switches connected together at a junction, the first switch connected to the node of the first half-bridge and the second half-bridge” from application 16/934,839 is not patentably distinct from the wording “the second half bridge comprises a pair of second switches connected in series between a junction of the first half bridge and a second half bridge” from U.S. Patent 10,749,435.
It is the examiner’s opinion the wording “a second port defining a first terminal and a second terminal” from application 16/934,839 is not patentably distinct from the wording “a third terminal and a fourth terminal of a second port” from U.S. Patent 10,749,435.
It is the examiner’s opinion the wording “the third half-bridge including two switches connected together at a junction, the first switch connected to the first terminal of the second port, and the second switch connected to the node of the third half-bridge and the fourth half-bridge” from application 16/934,839 is not patentably distinct from the wording “the third half bridge comprises a pair of switches connected in series between a junction of the third half bridge and the fourth half bridge” from U.S. Patent 10,749,435.
It is the examiner’s opinion the wording “the fourth half-bridge including two switches connected together at a junction, the first switch connected to the node of the third half-bridge and the fourth half-bridge, and the second switch connected to the second terminal of the second port” from application 16/934,839 is not patentably distinct from the wording “the fourth half bridge comprises a pair of switches connected in series between a junction of the third half bridge and the fourth half bridge” from U.S. Patent 10,749,435.
the junction of the two switches of the first half-bridge being connected to the junction of the two switches of the third half-bridge” from application 16/934,839 is not patentably distinct from the wording “wherein the interface coupling … a first terminal connected to a junction of the pair of first switches and a second terminal connected to the junction of the pair of third switches” from U.S. Patent 10,749,435.

[AltContent: textbox (Claim 1: A DC/DC converter system comprising: … first and second ports … a first conversion stage connected to the first port and comprising a plurality of switches; and a second conversion stage interfaced with the first conversion stage, the second conversion stage being connected to the second port and comprising a plurality of switches;
a control system for controlling the DC/DC converter, …
wherein; the first conversion stage comprises a first half bridge and a second half bridge connected in series between a first terminal and a second terminal of a first port; 
the second conversion stage comprises a third half bridge and a fourth half bridge connected in series between a third terminal and a fourth terminal of a second port; )][AltContent: textbox (Claim 34: A DC/DC converter, comprising:
four half-bridges, each half-bridge including three ports and a pair of switches, the pair of switches being connected to one another at a junction, the pair of switches being connected between a first port and a second port of the three ports, and the junction between the pair of switches being connected to the a third port of the three ports;
wherein a first pair of the four half-bridges are connected in series with a first external electrical device, and the series connections between the first pair of the four half-bridges and the first external electrical device are made with the first port and the second port of the three ports of each half-bridge of the first pair of the four half-bridges;)]Claim 34 of 16/934,839	Claims 1 and 10 of 10,749,435

[AltContent: textbox (Claim 34 (cont.):
wherein a second pair of the four half-bridges are connected in series with a second external electrical device, and the series connections between the second pair of the four half-bridges and the second external electrical device are made with the first port and the second port of the three ports of each half-bridge of the second pair of the four half-bridges;
wherein the third port of one of the half-bridges in the first pair of half-bridges is connected to the third port of one of the half-bridges in the second pair of half-bridges.)][AltContent: textbox (Claim 1 (cont.): 
the first half bridge comprises a pair of first switches connected in series between a first terminal of the input port and a junction of the first half bridge,
and the second half bridge comprises a pair of second switches connected in series between a junction of the first half bridge and a second half bridge; 
the third half bridge comprises a pair of switches connected in series between a junction of the third half bridge and the fourth half bridge, and 
the fourth half bridge comprises a pair of switches connected in series between a junction of the third half bridge and the fourth half bridge; and
wherein the interface coupling the second conversion stage with the first conversion state comprises: a first inductor having a first terminal connected to a junction of the pair of first switches and a second terminal connected to the junction of the pair of third switches …
Claim 10: 
The DC/DC converter system of claim 1, wherein the first conversion stage is connected to an energy storage unit at the first port, and the second conversion stage is connected to a PV array at the second port.)]Claim 34 of 16/934,839	Claims 1 and 10 of 10,749,435

four half-bridges” from application 16/934,839 is not patentably distinct from the wording “a first half bridge and a second half bridge … a third half bridge and a fourth half bridge” from U.S. Patent 10,749,435.
It is the examiner’s opinion the wording “each half-bridge including three ports” from application 16/934,839 is not patentably distinct from the wording “first and second ports … junction of the pair of first switches” from U.S. Patent 10,749,435. Where the junction is the third port of each half-bridge.
It is the examiner’s opinion the wording “pair of switches” from application 16/934,839 is not patentably distinct from the wording “plurality of switches” from U.S. Patent 10,749,435. 
It is the examiner’s opinion the wording “pair of switches being connected to one another at a junction” from application 16/934,839 is not patentably distinct from the wording “pair of first switches connected in series” from U.S. Patent 10,749,435. 
It is the examiner’s opinion the wording “the junction between the pair of switches being connected to the a third port of the three ports” from application 16/934,839 is not patentably distinct from the wording “a first terminal connected to a junction of the pair of first switches” from U.S. Patent 10,749,435. 
It is the examiner’s opinion the wording “first pair of the four half-bridges are connected in series” from application 16/934,839 is not patentably distinct from the wording “a first half bridge and a second half bridge connected in series” from U.S. Patent 10,749,435. 
It is the examiner’s opinion the wording “a first pair of the four half-bridges are connected in series with a first external electrical device” from application 16/934,839 is not patentably distinct from the wording “the first conversion stage is connected to an energy storage unit at the first port” from U.S. Patent 10,749,435. Where the energy storage unit is the first external electrical device. 
It is the examiner’s opinion the wording “the series connections between the first pair of the four half-bridges and the first external electrical device are made with the first port and the second port” from application 16/934,839 is not patentably distinct from the wording “the first conversion stage comprises a first half bridge and a second half bridge connected in series between a first terminal and a second terminal of a first port” from U.S. Patent 10,749,435. Where the first port is the connection port of the second external electrical device.
It is the examiner’s opinion the wording “a second pair of the four half-bridges are connected in series” from application 16/934,839 is not patentably distinct from the wording “a third half bridge and a fourth half bridge connected in series” from U.S. Patent 10,749,435. 
It is the examiner’s opinion the wording “a second pair of the four half-bridges are connected in series with a second external electrical device” from application 16/934,839 is not patentably distinct from the wording “the second conversion stage is connected to a PV array at the second port” from U.S. Patent 10,749,435. Where the PV array is the second external electrical device. 
It is the examiner’s opinion the wording “the series connections between the second pair of the four half-bridges and the second external electrical device are made with the first port and the second port” from application 16/934,839 is not patentably distinct from the wording “the second conversion stage comprises a third half bridge and a fourth half bridge connected in series between a third terminal and a fourth terminal of a second port” from U.S. Patent 10,749,435. Where the second port is the connection port of the second external electrical device. 
wherein the third port of one of the half-bridges in the first pair of half-bridges is connected to the third port of one of the half-bridges in the second pair of half-bridges” from application 16/934,839 is not patentably distinct from the wording “wherein the interface coupling the second conversion stage with the first conversion state comprises … a first terminal connected to a junction of the pair of first switches and a second terminal connected to the junction of the pair of third switches” from U.S. Patent 10,749,435. 
In general, although claims of application 16/934,839 which are dependent on independent claims 20 and 34 and may not be identical to reference claims of U.S. Patent 10,749,435, they are not patentably distinct from the referenced claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JERRY D ROBBINS/            Examiner, Art Unit 2859